        Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF FLORIDA
                                   TALLAHASSEE DIVISION

KENNY SHARPE

        VS                                                           CASE NO. 4-18cv544-RH/CAS

CITY OF TALLAHASSEE ET AL

                                  INITIAL SCHEDULING ORDER

        Rule 1 of the Federal Rules of Civil Procedure requires a “just, speedy, and inexpensive
determination of every action.” To accomplish that purpose, and in accordance with Rule 16(b)
of the Federal Rules of Civil Procedure, it is ORDERED as follows:
        (1)     Discovery Period. The parties are directed to conduct discovery so that the due
date of any discovery requested shall not be later than October 9, 2019. The conduct of any
discovery which would require a later due date shall be permitted only on order of the Court. No
extension of time will be granted except for good cause and upon showing of diligence during
the initial discovery period [See N.D. Fla. Loc. R. 6.1]. The filing of motions SHALL NOT
operate to toll or extend the discovery cut-off date set forth in this paragraph.
        (2)     Rule 26 Requirements. This scheduling order is entered prior to the conference
of parties and the filing of the joint report required under Rule 26, Federal Rules of Civil
Procedure, so that discovery may proceed expeditiously and without unnecessary delay.
Modifications may be made to this order upon consideration of the parties’ joint report. The
following will be required of all parties to this litigation:
                (a)      Conference of Parties and Filing of Joint Report.          Counsel of record
and any unrepresented parties shall confer (personally, by phone, or electronically) within 30
days from the date of this order, as required by Rule 26(f), and the joint report to the Court [see
Form 52] shall be filed within 14 days thereafter. The plaintiff shall initiate arrangements for the
conference and filing of the report, but the Court shall hold all parties equally responsible for
insuring that the conference is held and the report filed as required. If the parties are unable to
agree, each party’s position shall be set out in the filed joint report. In addition to the matters
set out in Rule 26(f), the following shall also be discussed at the conference and specifically
addressed in the joint report:
                         (i)     The matter of magistrate judge jurisdiction over the case. In
accordance with Rule 73.1(A) of the Local Rules, the parties are directed to confer regarding
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 2 of 9



Initial Scheduling Order - 4-18cv544-RH/CAS                                                          Page 2 of 8

their willingness to consent to magistrate judge jurisdiction, and the Joint Report should reflect
this discussion. However, the Joint Report should state only that the parties have conferred
regarding this issue. The parties may withhold consent if they so choose. Under no
circumstances should the parties indicate their respective positions on the matter of consent in
the Joint Report.
                            If all parties, after conferring with one another, elect to consent to
magistrate judge jurisdiction, the attached form of consent should be signed by all parties and
filed in the clerk’s office. It shall be plaintiff’s responsibility to forward the form to defendant(s),
who, in turn, shall have the responsibility of filing the document. The form should be filed only if
all parties have consented and signed the form. If any party elects not to consent, the form
should not be returned.
                            (ii)      The nature and basis of all claims and defenses, and a good faith
attempt to identify the principal factual and legal issues in dispute.
                            (iii)     The possibility for prompt settlement or resolution of the case, and
whether mediation (or any other alternative dispute resolution process) might be helpful in
settlement, either now or after certain limited discovery has taken place.
                            (iv)      Proposed timetables and cutoff dates for the joinder of other
parties, amendments to the pleadings, and the filing of motions and responses, and in
particular, whether this initial scheduling order should be revised or amended in any way.
                            (v)       The parties’ respective discovery requirements in this case, and if
the parties deem this initial scheduling order to be inadequate, they shall develop an alternate
proposal which specifically addresses the timing and form of discovery, whether discovery
should be conducted in phases or limited in any respect, and what, if any, changes should be
made in the discovery procedures and time deadlines set out in this initial scheduling order, or
in the applicable rules.
                            (vi)      Whether any party will likely request or produce information from
electronic or computer-based media. If so:
                                      1.      whether disclosure or production will be limited to data
reasonably available to the parties in the ordinary course of business [absent a showing of good
cause, the Court will not require the production of back-up or historic legacy data, nor will it
require the production of data that is not reasonably available in the ordinary course of business
in reasonably usable form];
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 3 of 9



Initial Scheduling Order - 4-18cv544-RH/CAS                                                          Page 3 of 8

                                      2.      if data beyond what is reasonably available to the parties
in the ordinary course of business is to be sought, the anticipated scope, cost and time required
for its disclosure or production, and who will bear the cost;
                                      3.      the format and media agreed to by the parties for the
production of any electronic or computer-based data, as well as agreed procedures for such
production;
                                      4.      whether reasonable measures have been taken to
preserve potentially discoverable data from alteration or destruction in the ordinary course of
business or otherwise;
                                      5.      procedures to deal with inadvertent production of
privileged information; and
                                      6.      other problems which the parties anticipate may arise in
connection with electronic or computer-based discovery.
                            (vii)     A good faith estimate as to when the parties believe the case will
be ready for trial (month and year). This date will be set out in the joint report, and if it is not
within 8 months from the date of filing of this case, an explanation must be included.
                            (viii)    Any other matters which the parties deem appropriate with regard
to specific aspects or the uniqueness of this case, and including any applicable subject within
Rule 16(c).
                            (ix)      The parties are directed to inform the Court in their joint report if it
appears that this case should be made subject to the Manual for Complex Litigation.
                   (b)      Rule 26(a)(1) Disclosures. The disclosures required by Rule 26(a)(1)
shall be provided (unless otherwise stipulated), without awaiting a discovery request, to all other
parties within 14 days from the date of the parties’ conference required under Rule 26(f).
                   (c)      Rule 26(a)(2) Disclosures. Rule 26(a)(2) disclosures of expert
witnesses and their opinions shall be made by the plaintiff within 60 days from the date of this
scheduling order, and by the defendant or defendants within 30 days thereafter. Third parties
or parties added or joined later shall disclose their experts under Rule 26(a)(2) within 60 days
after appearance in this case, or within 30 days after the disclosure by the opposing party,
whichever is the longer period. Expert witnesses not timely disclosed as required by Rule
26(a)(2), or whose opinions have been significantly modified or changed after discovery has
ended, will normally not be permitted to testify at trial.
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 4 of 9



Initial Scheduling Order - 4-18cv544-RH/CAS                                                      Page 4 of 8


                   (d)      Rule 26(a)(3) Disclosures. The Rule 26(a)(3) disclosures are not
required at this time. The Court will enter an order after the completion of discovery which will
set a pretrial conference and will specify the parties’ comprehensive trial disclosure and
preparation requirements.
         (3)       Additional Court Action or Scheduling Conference. The Court will promptly
consider the parties’ filed joint report, and will take one of the following courses of action within
14 days thereafter:
                   (a)      Enter a final scheduling order by modifying this initial scheduling order as
the presiding judge deems appropriate in light of the parties’ joint report, or by adopting the
parties’ report, or by confirming the requirements of this order.
                   (b)      Set the matter for a Rule 16 scheduling conference, either for the
attorneys’ (and any unrepresented parties’) personal attendance, or to be conducted by
telephone. A final scheduling order will be entered thereafter.
                   (c)      If the Court takes no action within 14 days from the filing of the joint
report, this initial scheduling order will continue in full force and effect until some further order of
this Court.
                   (d)      If any party so requests by motion, a scheduling conference or
preliminary pre-trial conference may be held to address any of the matters set out in Rule 16(a),
(b), and (c), Federal Rules of Civil Procedure.
         (4)       Interrogatories. The number of interrogatories shall be governed by Rule 33(a),
Federal Rules of Civil Procedure.
         (5)       Schedule of Pre-Trial Matters. In accordance with Rule 16(b), Federal Rules of
Civil Procedure, the following schedule shall apply to this case, unless excluded by Local Rule
16.1, or unless any party shall file an objection or request for a different schedule within 44
days from the date of this order, viz:
                   (a)      Joinder of other parties and amendments of pleadings shall be
accomplished by the service and filing of the appropriate motions or pleadings within the time
required by the Federal Rules of Civil Procedure or the Local Rules of this Court, except as
noted below.
                   (b)      All motions and responses shall be served and filed within the time
required by the Federal Rules of Civil Procedure or the Local Rules of this Court.
                   (c)      Motions for summary judgment shall be filed as promptly as possible, but,
unless otherwise permitted by court order, not later than 20 days after the close of discovery.
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 5 of 9



Initial Scheduling Order - 4-18cv544-RH/CAS                                                        Page 5 of 8

                   (d)      Unless otherwise ordered by the Court, no motions to compel discovery
may be filed after the close of discovery.
                   (e)      Motions filed may be disposed of without hearing [See N.D. Fla. Loc. R.
7.1].
                   (f)      If the rules and this order do not provide a time for the filing or service of
motions or pleadings, then such motions or pleadings shall be served and filed within the period
provided for the completion of discovery.
         (6)       Attorneys’ Discovery Obligations. The Rules of Civil Procedure set out explicit
time limits for responses to discovery requests. If an attorney cannot respond on time, this fact
should be communicated by the most expeditious means to opposing counsel; and if consent to
an extension of time cannot be obtained, a motion requesting the same should be immediately
filed and served. In the meantime, no motion to compel a response shall be filed. Stipulations
extending the time for responses to discovery may be made only as authorized by Rule 29,
Federal Rules of Civil Procedure, and Local Rule 6.1.
         (7)       Rule 37 Awards of Motion Expenses. The Court will ordinarily award counsel
fees for time spent in filing (and arguing) a motion to compel if such a motion is necessary to
make the recalcitrant party respond, or for time spent in opposing (and arguing) such a motion
that is found to be unnecessary or without basis. Certification of all discovery requests,
responses, and objections is required under Rule 26(g), and violations thereof will be subject to
sanctions.
         (8)       Resolution of Discovery Controversies. Counsel should attempt to resolve
discovery controversies without the Court’s intervention. The Court will entertain a motion with
respect to matters which remain in controversy only if, after consultation and sincere attempts to
resolve differences, counsel are unable to reach an accord. Any motion filed shall include
certification that such attempts have been made, in accordance with Rule 7(B) and Rule 37,
Federal Rules of Civil Procedure, and shall be in the form required by Local Rule 26.2(D).
Counsel’s attention is also directed to the supplementation requirements of Rule 26(e) and their
obligations under Rule 26(g), as well as counsel’s potential liability for excessive costs under
Title 28, United States Code, Section 1927.
         (9)       Attorney’s Fee Records. The recently revised Local Rule 54.1 applies. A party
must not file attorney’s fee records until needed.
         (10)      Summary Judgment. The recently revised Local Rule 56.1 applies to summary-
judgment motions.
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 6 of 9



Initial Scheduling Order - 4-18cv544-RH/CAS                                                    Page 6 of 8


         (10)      Summary Judgment Motions. Any motion for summary judgment filed
pursuant to Rule 56 (or Rule 12(b)(6) which requires reference to matters outside the pleading),
Federal Rules of Civil Procedure, shall be accompanied by a separate, short and concise
statement of the material facts as to which the moving party contends there is no genuine issue
to be tried. Failure to submit such a statement constitutes grounds for denial of the motion.
         The statement shall reference the appropriate deposition, affidavit, interrogatory,
admission, or other source of the relied-upon material fact, by page, paragraph, number, or
other detail sufficient to permit the Court to readily locate and check the source.
         The party opposing a motion for summary judgment shall, in addition to other papers or
matters permitted by the rules, file and serve a separate, short and concise statement of the
material facts as to which it is contended that there exists a genuine issue to be tried, in the
format set forth above.
         All material facts set forth in the statement required to be served by the moving party will
be deemed to be admitted unless controverted by the statement required to be filed and served
by the opposing party [See N.D. Fla. Loc. R. 56.1(A)].
         Motions for summary judgment will be taken under advisement by the court 21 calendar
days after the motion is filed or 7 calendar days after the responsive memorandum is required to
be filed under Local Rule 7.1(C)(1), whichever is later, unless the court specifically sets the
motion for hearing or sets a different advisement date. Parties are required to file and serve
affidavits and any other documents or materials authorized to be filed under the Federal Rules
of Civil Procedure prior to the advisement date. Only those documents and evidentiary
materials in the record prior to the advisement date will be considered in ruling on the motion.
         (11)      Non-Filing of Rule 26 Disclosures and Discovery Materials. In accordance
with Federal Rule of Civil Procedure 5(d), the parties shall serve but shall not file with the
clerk copies of disclosures under Federal Rules of Civil Procedure 26(a)(1) and 26(a)(2) or
discovery materials (including notices of deposition, deposition transcripts, interrogatories,
responses to interrogatories, production requests, responses to production requests,
admissions requests, or responses to admissions requests), unless and until needed for
consideration of pending motions by the court. The parties need not serve and shall not file
with the clerk separate notices of serving interrogatories or interrogatory responses, notices of
serving production requests or responses, or notices of serving admissions requests or
responses.
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 7 of 9



Initial Scheduling Order - 4-18cv544-RH/CAS                                                 Page 7 of 8


         (12)      Electronic Filing. Each party represented by an attorney is required to file
documents electronically, not in paper form, with limited exceptions. Compliance with this
requirement is mandatory. Paper filings are a burden on the clerk of the court, delay the
transmission of the documents to the judge, and waste the judge’s time. The clerk is directed to
report to the judge for appropriate action any paper filings in this matter that occur more than 14
days after the date of this order.
         (13)      Disclosure Statement. Each nongovernmental corporate party must file a
statement that identifies any parent corporation and any publicly held corporation that owns
10% or more of its stock or states that there is no such corporation. The deadline for filing the
statement is set forth in Fed. R. Civ. P. 7.1, and, if not filed sooner, the statement must in any
event be filed within 14 days of the date of this order. A supplemental statement must be filed
upon any change in the information that the statement requires.
         (14)      Amendments. This order may be amended by the Court on its own motion or
upon motion of any party.
         DONE and ORDERED this 11th day of June, 2019.

                                                        s/Robert L. Hinkle
                                                        United States District Judge
         Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 8 of 9


FLN Form 85 (rev. 8/98) Notice, Consent, and Order of Reference - Exercise of Jurisdiction by a United States Magistrate Judge


                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF FLORIDA
                                      TALLAHASSEE DIVISION

KENNY SHARPE

          VS                                                                           CASE NO. 4-18cv544-RH/CAS

CITY OF TALLAHASSEE ET AL

        NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
                         TO EXERCISE JURISDICTION

        In accordance with the provisions of 28 U.S.C. §636(c), and Fed.R.Civ.P. 73, you are notified that
a United States magistrate judge of this district court is available to conduct any or all proceedings in this
case including a jury or nonjury trial, and to order the entry of a final judgment. Exercise of this jurisdiction
by a magistrate judge is, however, permitted only if all parties voluntarily consent.

         You may, without adverse substantive consequences, withhold your consent, but this will prevent
the court’s jurisdiction from being exercised by a magistrate judge. If any party withholds consent, the
identity of the parties consenting or withholding consent will not be communicated to any magistrate judge
or to the district judge to whom the case has been assigned.

          An appeal from a judgment entered by a magistrate judge shall be taken directly to the United
States court of appeals for this judicial circuit in the same manner as an appeal from any other judgment of
this district court.

   CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

          In accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case
consent to have a United States magistrate judge conduct any and all proceedings in this case, including
the trial, order the entry of a final judgment, and conduct all post-judgment proceedings.

           Party Represented                                      Signatures                                    Date




                                                ORDER OF REFERENCE

        IT IS ORDERED that this case be referred to                                                     ,
United States Magistrate Judge, to conduct all proceedings and order the entry of judgment in accordance
with 28 U.S.C. §636(c), Fed.R.Civ.P. 73, and the foregoing consent of the parties.


           Date                                                 United States District Judge

NOTE: RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED ON
      THIS FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
        Case 4:18-cv-00544-RH-CAS Document 15 Filed 06/11/19 Page 9 of 9


                      NOTICE OF RIGHT TO CONSENT TO DISPOSITION OF
                     CIVIL CASE BY A UNITED STATES MAGISTRATE JUDGE

          Under 28 U.S.C. § 636(c)(1), full-time magistrate judges are authorized to exercise civil
jurisdiction, including trial of the case and entry of final judgment, upon consent of the parties. Due to the
district courts’ heavy trial schedules, such consent to magistrate jurisdiction often results in more
expeditious resolution of cases. The parties are, of course, entirely free to withhold such consent without
any adverse consequences.

          In all civil cases, other than prisoner litigation and social security appeals, the parties shall be
required pursuant to the Initial Scheduling Order to confer regarding the matter of magistrate judge
jurisdiction. However, the Joint Report should state only that the parties have conferred regarding this
issue. Under no circumstances should the parties indicate their respective positions on the matter
of consent in the Joint Report.

          Should all parties, after conferring with one another, elect to consent to magistrate judge
jurisdiction, the attached form of consent should be signed by all parties and returned to the court. It shall
be plaintiff’s responsibility to forward the form to defendant(s), who, in turn, shall have the responsibility of
filing the document with the court through the clerk’s office. The form should be returned to the court only
if all parties have consented and signed the form. Should any party elect not to consent, the form
should not be returned.

          In prisoner litigation and social security appeals, and any other case in which an Initial Scheduling
Order is not entered, the clerk shall, after the first responsive pleading is filed, send a consent form to the
plaintiff. If the plaintiff elects to consent, plaintiff shall sign the form and promptly send it to defendant(s). If
defendant(s) also consents and signs the form, defendant(s) shall promptly return the form to the court.
Should any party elect not to consent, the form should not be returned.

         A party’s decision to consent, or not to consent, to the disposition of the case before a United
States Magistrate Judge is entirely voluntary, and no judge of this court will be informed of a party’s
decision to withhold consent. By returning the consent form only in cases where all parties consent, the
court will not be aware of which party withheld consent. Where the consent form is not returned to the
court during the early stages of the case, either the district court judge or magistrate judge may again
advise the parties of the availability of the magistrate judge, but in doing so, shall also advise the parties
that they are free to withhold consent without adverse consequences.

         Please note that in the event of consent, the parties may appeal a final judgment from the
magistrate directly to the court of appeals in the same manner as an appeal from any other judgment of
the district court.
